COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


JORGE HUMBERTO ZARAGOZA                        §
FUENTES,                                                         No. 08-16-00288-CV
                                               §
                             Appellant,                            Appeal from the
                                               §
V.                                                                448th District Court
                                               §
PEDRO ZARAGOZA FUENTES,                                        of El Paso County, Texas
RANCHO PRODUCTOR DE LECHE                      §
ZARAGOZA HERMANOS, S.A. DE                                      (TC# 2012-DCV04174)
C.V., AND ZARGEO, INC.,                        §

                             Appellees.        §

                                      JUDGMENT

       The Court has considered this cause on Appellant Jorge Humberto Zaragoza Fuentes’ and

Cross-Appellants Pedro Zaragoza Fuentes and Zargeo, Inc.’s motion to dismiss the appeal and

cross-appeal and concludes that the appeals should be dismissed, in accordance with the opinion

of this Court. We therefore dismiss the appeals. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 14TH DAY OF DECEMBER, 2016.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.